The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (2021/0124206 or CN108732837).Regarding claim 1, Li et al. teach in figure 6 and related text a thin film transistor (TFT) array substrate, comprising a substrate 100; 
wherein a buffer layer 1400 and a TFT functional layer are sequentially disposed on the substrate, the TFT functional layer comprises an active layer 700, a gate insulating layer 800, a gate layer 200, an interlayer insulating layer 300, and a source-drain layer 600, 630 sequentially disposed on the buffer layer 1400, 
wherein a first SD via 630 and a second SD via 640 penetrating the interlayer insulating layer 300 and part of the gate insulating layer 800 to a surface of the active layer are respectively defined on two sides of the active layer, and 
the source-drain layer 600, 630 comprises first planes disposed on the interlayer insulating layer 300, second planes disposed on sidewalls of the first SD via 630 and the second SD via 640, and third planes disposed directly on the surface of the active layer 700, and 
wherein an included angle between one of the first planes and a corresponding second plane is 90 degrees, and an included angle between one of the second planes and a corresponding third plane is 90 degrees; 
an inorganic insulating layer 900 disposed on the interlayer insulating layer directly covering the third planes; and 
a backside indium tin oxide (BITO) layer 1000, a passivation layer 1100, and a top indium tin oxide (TITO) layer 1200 sequentially disposed on the inorganic insulating layer 900; 
wherein a first through-slot penetrating the BITO layer 1000 corresponds to the first SD via and one of the third planes, a second through-slot penetrating the BITO layer corresponds to the second SD via and another one of the third planes, and 
the passivation layer 1100 fills the first through-slot and the second through-slot and contacts with a surface of the inorganic insulating layer 900.



Li et al. do not teach in figure 6 that insulating layer 900 is an inorganic insulating layer wherein the inorganic insulating layer filling the first SD via and the second SD via, and do not teach that an included angle between one of the first planes and a corresponding second plane is greater than 90 degrees, and an included angle between one of the second planes and a corresponding third plane is greater than 90 degrees.

Li et al. teach in figure 7 that in interlayer insulating layer 300 an SD via comprising an included angle between one of the first planes and a corresponding second plane is greater than 90 degrees, and an included angle between one of the second planes and a corresponding third plane is greater than 90 degrees.
Li et al. further teach in figure 6 and related text that insulating layer 500 is an inorganic insulating layer, and wherein the passivation layer 1100 filling a first via and a second via, and an included angle between one of first planes and a corresponding second plane is greater than 90 degrees, and an included angle between one of the second planes and a corresponding third plane is greater than 90 degrees.
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form insulating layer 900 as an inorganic insulating layer wherein the inorganic insulating layer filling the first SD via and the second SD via, and do not teach that an included angle between one of the first planes and a corresponding second plane is greater than 90 degrees, and an included angle between one of the second planes and a corresponding third plane is greater than 90 degrees, in Li et al.’s device, in order to simplify the processing steps of making the device by using conventional insulating material and by forming all the vias in the device in the same manner, respectively.

Regarding claim 2, Li et al. teaches in figure 6 and related text that a width of the first through-slot is less than or equal to a width of the source-drain layer disposed underneath.

Regarding claim 3, in the combined device the inorganic insulating layer comprises SiN and/or SiO.

Regarding claim 4, Li et al. teaches in figure 6 and related text that the passivation layer 1100 is defined with a third through-slot, the third through-slot penetrates the passivation layer 1100 and a part of the inorganic insulating layer 900 to a surface of the source- drain layer 600, and the TITO layer 1200 is connected (at least electrically connected) to the source-drain layer through the third through-slot.

Regarding claim 5, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the TFT array substrate of a low temperature poly-silicon (LPTS) type TFT array substrate in Li et al.’s device, in order to improve the device characteristics.

Regarding claim 8, Li et al. teaches in figure 6 and related text a display panel, comprising the TFT array substrate according to claim 1.

Regarding claim 9, Li et al. teaches in figure 6 and related text that the first through-slot is formed in the BITO layer 1000 positioned above the source-drain layer on the TFT array substrate, the passivation layer fills the first through-slot and contacts with the surface of the inorganic insulating layer, the source-drain layer in the array substrate is configured to be a data trace, and the BITO layer disposed on the source-drain layer is configured to be a common electrode (see paragraph [0078]).

Regarding claim 10, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to position the first through-slot between two adjacent gate traces provided in the display panel in Li et al.’s device, in order to use the device in practical application which requires plurality of gate trances.


Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because of the new ground of rejection.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).










O.N.								/ORI NADAV/
9/20/2022				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800